STONE, J.
There can 'be no question that the house or dwelling mentioned in the evidence had been the dwelling house of Robert Bryant. And while it is shown that he had left the premises with no intention of returning, it is not shown that he had removed therefrom, or that it had ceased to be his dwelling. His wife was still there, spending her days in the house, and on the occasion when the alleged offense was committed, had a wagon there for the purpose of removing the household furniture from the dwelling. She and another female were present. An intention to remove, or steps taken-preparatory to removal, is not a change of domicil. A domicil once acquired is presumed to continue until a new one has been gained facto et cmimo. — Glover v. Glover, 18 Ala. 367; The State v. Hallett, 8 Ala. 159.
The Circuit Court did not err in the charge given or in the charge refused. — Code, § 4203.
Affirmed.